


Exhibit 10.9

 

SILICON GRAPHICS, INC.

 

1993 LONG-TERM INCENTIVE STOCK PLAN

 

NON-STATUTORY STOCK OPTION GRANT AGREEMENT

 

Silicon Graphics, Inc., a Delaware corporation (the “Company”), has granted to
the Optionee named on the attached NOTICE OF GRANT OF STOCK OPTION AND GRANT
AGREEMENT (the “NOTICE”) which is incorporated herein by reference, an option to
purchase the total number of shares of Common Stock and at the price determined,
both as set forth on the attached NOTICE, and in all respects subject to the
terms, definitions and provisions of the 1993 Long-Term Incentive Stock Plan
(the “Plan”) adopted by the Company which is incorporated herein by reference.
The terms defined in the Plan shall have the same defined meanings herein.

 

By signing the NOTICE, Optionee acknowledges responsibility of reviewing the
terms of the Plan and the related prospectus, copies of which are available at
http://www-finance.corp.sgi.com/stock or upon request from Employee Stock
Services (MS-645 or stock_support@sgi.com) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof. Optionee further agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board upon any questions arising under the Plan.

 

1.             Nature of the Option. This Option is a non-statutory option and
is not intended to qualify for any special tax benefits to the Optionee.

 

2.             Exercise Price. The exercise price for each share of Common Stock
is as set forth in the attached NOTICE, which price is not less than the fair
market value per share of the Common Stock on the date of grant.

 

3.             Exercise of Option. This Option shall be exercisable during its
term in accordance with the provisions of Section 7 of the Plan as follows:

 

(a)           Right to Exercise.

 

(i)            Subject to subsection 3(a) (ii) and (iii), below, this Option
shall be exercisable to the extent of two percent (2%) of the Shares subject to
the Option per month on each anniversary of the date of grant as set forth in
the attached NOTICE.

 

(ii)           This Option may not be exercised for a fraction of a share.

 

(iii)          In the event of Optionee’s death, disability or other termination
of employment, the exercisability of the Option is governed by Sections 7, 8,
and 9 below.

 

(b)           Method of Exercise. This Option shall be exercisable by written
notice signed by the Optionee and delivered to the Company’s Employee Stock
Services group or by using the electronic exercise methods approved from time to
time by Employee Stock Services (currently www.optionslink.com). If electronic
exercise method is not chosen, such notice shall be in the form of Exhibit A
(Stock Exercise Request) found at Employee Stock Services’ web

 

--------------------------------------------------------------------------------


 

site or upon request. The exercise notice shall be accompanied by payment of the
exercise price. The Option shall be deemed to be exercised upon receipt by the
Company of such written notice accompanied by the exercise price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, the Shares shall be considered transferred to the
Optionee on the date on which the Option is exercised with respect to such
shares.

 

4.             Optionee’s Representations. In the event the shares purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act of 1933, as amended, at the time this Option is exercised,
Optionee shall, concurrently with the exercise of all or any portion of this
Option, deliver to the Company his or her Investment Representation Statement in
the form of Exhibit B, (available in Employee Stock Services) and shall read the
applicable rules of the Commissioner of Corporations attached to such Investment
Representation Statement.

 

5.             Method of Payment. Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of the Optionee:

 

(i)            cash; or

 

(ii)           check; or

 

(iii)          surrender of other Shares of Common Stock of the Company of a
value equal to the exercise price of the shares as to which the Option is being
exercised which, in the case of shares acquired previously upon exercise of an
option have been owned by the Optionee for more than six (6) months on the date
of surrender; or

 

(iv) delivery of a properly executed exercise notice together with such other
documentation as the Company and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale or loan
proceeds required to pay the exercise price.

 

6.             Restrictions on Exercise. This Option may not be exercised until
such time as the Plan has been approved by the shareholders of the Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

7.             Termination of Status as an Employee or Consultant. If Optionee
ceases to serve as an Employee or Consultant, he or she may, but only within
three (3) months after the date he or she ceases to be an Employee or Consultant
of the Company, exercise this Option to the extent that he or she was entitled
to exercise it at the date of such termination. To the extent that he or she was
not entitled to exercise this Option at the date of such termination, or if he
or she does not exercise this Option within the time specified herein, the
Option shall terminate.

 

--------------------------------------------------------------------------------


 

8.             Disability of Optionee. Notwithstanding the provisions of Section
7 above, if Optionee is unable to continue his or her employment or consulting
relationship with the Company as a result of his or her Disability, the Optionee
may, but only within twelve (12) months from the date of such termination,
exercise his or her Option to the extent he or she was entitled to exercise the
Option at the date of such termination. To the extent that he or she was not
entitled to exercise the Option at the date of termination, or if he or she does
not exercise such Option within the time specified herein, the Option shall
terminate.

 

9.             Death of Optionee. In the event of the death of Optionee during
the term of this Option, the Option may be exercised, at any time within twelve
(12) months following the date of death, by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent of the right to exercise that had accrued as of the date of death.

 

10.           Transferability of Option. Unless otherwise determined by the
Committee to the contrary, this Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of this Option shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

 

11.           Term of Option. This Option may not be exercised more than ten
(10) years (five years if Optionee owns, immediately before this Option is
granted, stock representing more than 10 percent of the total combined voting
power of all classes of stock of the Company) from the date of grant of this
Option, and may be exercised during such term only in accordance with the Plan
and the terms of this Option.

 

12.           Taxation Upon Exercise of Option. Optionee understands that, upon
exercise of this Option, he will recognize income for tax purposes in an amount
equal to the excess of the then fair market value of the shares over the
exercise price. The Company will be required to withhold tax from Optionee’s
current compensation with respect to such income; to the extent that Optionee’s
current compensation is insufficient to satisfy the withholding tax liability,
the Company may require the Optionee to make a cash payment to cover such
liability as a condition of exercise of this Option. Upon a resale of such
shares by the Optionee, any difference between the sale price and the fair
market value of the shares on the date of exercise of the Option will be treated
as capital gain or loss.

 

13.           Acceleration Upon Change of Control. Notwithstanding provisions of
Section 3(a) with respect to option exercisability, in the event of a Change of
Control of the Company, this Option shall automatically become exercisable in
full if, within twenty-four (24) months after a Change of Control Date, (i) the
Optionee is involuntarily terminated by the Company or any successor company
(hereinafter, the “Employer”) without Cause or (ii) the Optionee voluntarily
resigns from the Employer for Good Reason.

 

14.           Definitions. For purposes of Section 13, the terms “Cause,”
“Change of Control,” “Change of Control Date,” and “Good Reason” shall have the
meanings set out below:

 

(a)           “Cause” means the termination of employment of an Optionee shall
have taken place as a result of:

 

--------------------------------------------------------------------------------


 

(i)            any act or acts of dishonesty undertaken by such Optionee and
intended to result in gain or personal enrichment of the Optionee, or

 

(ii)           persistent failure to perform the duties and obligations of such
Optionee which is not remedied in a reasonable period of time after receipt of
written notice from the Employer, or

 

(iii)          violation of confidentiality or proprietary information
obligations to or agreements entered into with the Employer, or

 

(iv)          use, sale or distribution of illegal drugs on the Employer’s
premises, or

 

(v)           threatening, intimidating, or coercing or harassing fellow
employees, or

 

(vi)          the conviction of such Optionee of a felony.

 

(b)           “Change of Control” of the Company means:

 

(i)            the acquisition by any Person (as such term is used in Sections
13(d) and 14(d) of the 1934 Act) as Beneficial Owner (as such term is used in
Rule 13d-3 promulgated under the 1934 Act), directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding shares of
capital stock of the Company’s then outstanding securities with respect to the
election of the directors of the Board.

 

(ii)           During any period of three (3) consecutive years individuals who,
at the beginning of such period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a Director of the Board subsequent to the date of this
agreement whose election, or nomination for election by the Company’s
shareholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of any
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Board, as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
the 1934 Act) shall be, for these purposes, considered as though such person
were a member of the Incumbent Board.

 

(c)           “Change of Control Date” means the effective date of the Change of
Control or such date, which the Board shall, by resolution, deem to be the
Change of Control Date.

 

(d)           “Good Reason” for voluntary resignation means (i) the Employer
reduces by ten percent (10%) or more the Optionee’s compensation at the rate in
effect immediately prior to the Change of Control or (ii) without the Optionee’s
express written consent, the Employer requires the Optionee to change the
location of his or her job or office, so that he or she will be based at a
location more then fifty (50) miles from the location of his or her job or
office immediately prior to the Change of Control. For these purposes,
“Compensation” includes base salary, exclusive of bonus, incentive compensation
and shift differential, paid by the Employer as consideration for the Optionee’s
service.

 

--------------------------------------------------------------------------------


(New Employee Grant)

 

SILICON GRAPHICS, INC.

 

1993 LONG-TERM INCENTIVE STOCK PLAN

 

NON STATUTORY STOCK OPTION GRANT AGREEMENT

 

Silicon Graphics, Inc., a Delaware corporation (the “Company”), has granted to
the Optionee named on the attached NOTICE OF GRANT OF STOCK OPTION AND GRANT
AGREEMENT (the “NOTICE”) which is incorporated herein by reference, an option to
purchase the total number of shares of Common Stock and at the price determined,
both as set forth on the attached NOTICE, and in all respects subject to the
terms, definitions and provisions of the 1993 Long-Term Incentive Stock Plan
(the “Plan”) adopted by the Company which is incorporated herein by reference.
The terms defined in the Plan shall have the same defined meanings herein.

 

By accepting the NOTICE, Optionee acknowledges responsibility of reviewing the
terms of the Plan and the related prospectus, copies of which are included in
this option grant package and available at http://www-finance.corp.sgi.com/stock
or upon request from Employee Stock Services (MS-645 or stock_support@sgi.com).
Optionee further represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all of the terms
and provisions thereof. Optionee further agrees to accept as binding, conclusive
and final all decisions or interpretations of the Board upon any questions
arising under the Plan.

 

1.             Nature of the Option. This Option is a non-statutory option and
is not intended to qualify for any special tax benefits to the Optionee.

 

2.             Exercise Price. The exercise price for each share of Common Stock
is as set forth in the attached NOTICE, which price is not less than the fair
market value per share of the Common Stock on the date of grant.

 

3.             Exercise of Option. This Option shall be exercisable during its
term in accordance with the provisions of Section 7 of the Plan as follows:

 

(a)           Right to Exercise.

 

(i)            Subject to subsection 3(a) (ii) and (iii), below, this Option
shall be exercisable cumulatively, to the extent of twenty percent (20%) of the
Shares subject to the Option on the anniversary ten (10) months after the date
of hire as set forth in the attached NOTICE; thereafter, the Shares subject to
the Option shall be exercisable to the extent of an additional two percent (2%)
of the Shares per month on each subsequent anniversary date of the date of hire.

 

i.      This Option may not be exercised for a fraction of a share.

 

ii.     In the event of Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 7, 8, and 9
below.

 

(b)           Method of Exercise. This Option shall be exercisable by written
notice

 

--------------------------------------------------------------------------------


 

signed by the Optionee and delivered to the Company’s Employee Stock Services
group or by using the electronic exercise methods approved from time to time by
Employee Stock Services (currently www.optionslink.com). If electronic exercise
method is not chosen, such notice shall be in the form of Exhibit A (Stock
Exercise Request) found at the Stock Administration website. The exercise notice
shall be accompanied by payment of the exercise price. The Option shall be
deemed to be exercised upon receipt by the Company of such written notice
accompanied by the exercise price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, the Shares shall be considered transferred to the
Optionee on the date on which the Option is exercised with respect to such
shares.

 

4.             Optionee’s Representations. In the event the shares purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act of 1933, as amended, at the time this Option is exercised,
Optionee shall, concurrently with the exercise of all or any portion of this
Option, deliver to the Company his or her Investment Representation Statement in
the form of Exhibit B, (available in Employee Stock Services) and shall read the
applicable rules of the Commissioner of Corporations attached to such Investment
Representation Statement.

 

5.             Method of Payment. Payment of the exercise price shall be by any
of the following, or a combination thereof, at the election of the Optionee:

 

(i)            cash; or

 

(ii)           check; or

 

(iii)          surrender of other Shares of Common Stock of the Company of a
value equal to the exercise price of the shares as to which the Option is being
exercised which, in the case of shares acquired previously upon exercise of an
option have been owned by the Optionee for more than six (6) months on the date
of surrender; or

 

(iv) delivery of a properly executed exercise notice together with such other
documentation as the Company and the broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale or loan
proceeds required to pay the exercise price.

 

6.             Restrictions on Exercise. This Option may not be exercised until
such time as the Plan has been approved by the shareholders of the Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

7.             Termination of Status as an Employee or Consultant. If Optionee
ceases to serve as an Employee or Consultant, he or she may, but only within
three (3) months after the date he

 

--------------------------------------------------------------------------------


 

or she ceases to be an Employee or Consultant of the Company, exercise this
Option to the extent that he or she was entitled to exercise it at the date of
such termination. To the extent that he or she was not entitled to exercise this
Option at the date of such termination, or if he or she does not exercise this
Option within the time specified herein, the Option shall terminate.

 

8.             Disability of Optionee. Notwithstanding the provisions of Section
7 above, if Optionee is unable to continue his or her employment or consulting
relationship with the Company as a result of his or her Disability, the Optionee
may, but only within twelve (12) months from the date of such termination,
exercise his or her Option to the extent he or she was entitled to exercise the
Option at the date of such termination. To the extent that he or she was not
entitled to exercise the Option at the date of termination, or if he or she does
not exercise such Option within the time specified herein, the Option shall
terminate.

 

9.             Death of Optionee. In the event of the death of Optionee during
the term of this Option, the Option may be exercised, at any time within twelve
(12) months following the date of death, by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent of the right to exercise that had accrued as of the date of death.

 

10.           Transferability of Option. Unless otherwise determined by the
Committee to the contrary, this Option may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of this Option shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

 

11.           Term of Option. This Option may not be exercised more than ten
(10) years (five years if Optionee owns, immediately before this Option is
granted, stock representing more than 10 percent of the total combined voting
power of all classes of stock of the Company) from the date of grant of this
Option, and may be exercised during such term only in accordance with the Plan
and the terms of this Option.

 

12.           Taxation Upon Exercise of Option. Optionee understands that, upon
exercise of this Option, he will recognize income for tax purposes in an amount
equal to the excess of the then fair market value of the shares over the
exercise price. The Company will be required to withhold tax from Optionee’s
current compensation with respect to such income; to the extent that Optionee’s
current compensation is insufficient to satisfy the withholding tax liability,
the Company may require the Optionee to make a cash payment to cover such
liability as a condition of exercise of this Option. Upon a resale of such
shares by the Optionee, any difference between the sale price and the fair
market value of the shares on the date of exercise of the Option will be treated
as capital gain or loss.

 

13.           Acceleration Upon Change of Control. Notwithstanding provisions of
Section 3(a) with respect to option exercisability, in the event of a Change of
Control of the Company, this Option shall automatically become exercisable in
full if, within twenty-four (24) months after a Change of Control Date, (i) the
Optionee is involuntarily terminated by the Company or any successor company
(hereinafter, the “Employer”) without Cause or (ii) the Optionee voluntarily
resigns from the Employer for Good Reason.

 

--------------------------------------------------------------------------------


 

14.           Definitions. For purposes of Section 13, the terms “Cause,”
“Change of Control,” “Change of Control Date,” and “Good Reason” shall have the
meanings set out below:

 

(a)           “Cause” means the termination of employment of an Optionee shall
have taken place as a result of:

 

(i)            any act or acts of dishonesty undertaken by such Optionee and
intended to result in gain or personal enrichment of the Optionee, or

 

(ii)           persistent failure to perform the duties and obligations of such
Optionee which is not remedied in a reasonable period of time after receipt of
written notice from the Employer, or

 

(iii)          violation of confidentiality or proprietary information
obligations to or agreements entered into with the Employer, or

 

(iv)          use, sale or distribution of illegal drugs on the Employer’s
premises, or

 

(v)           threatening, intimidating, or coercing or harassing fellow
employees, or

 

(vi)          the conviction of such Optionee of a felony.

 

(b)           “Change of Control” of the Company means:

 

(i)            the acquisition by any Person (as such term is used in Sections
13(d) and 14(d) of the 1934 Act) as Beneficial Owner (as such term is used in
Rule 13d-3 promulgated under the 1934 Act), directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding shares of
capital stock of the Company’s then outstanding securities with respect to the
election of the directors of the Board.

 

(ii)           During any period of three (3) consecutive years individuals who,
at the beginning of such period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a Director of the Board subsequent to the date of this
agreement whose election, or nomination for election by the Company’s
shareholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of any
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Board, as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
the 1934 Act) shall be, for these purposes, considered as though such person
were a member of the Incumbent Board.

 

(c)           “Change of Control Date” means the effective date of the Change of
Control or such date which the Board shall, by resolution, deem to be the Change
of Control Date.

 

(d)           “Good Reason” for voluntary resignation means (i) the Employer
reduces by ten percent (10%) or more the Optionee’s compensation at the rate in
effect immediately prior to the Change of Control or (ii) without the Optionee’s
express written consent, the Employer

 

--------------------------------------------------------------------------------


 

requires the Optionee to change the location of his or her job or office, so
that he or she will be based at a location more then fifty (50) miles from the
location of his or her job or office immediately prior to the Change of Control.
For these purposes, “Compensation” includes base salary, exclusive of bonus,
incentive compensation and shift differential, paid by the Employer as
consideration for the Optionee’s service.

 

--------------------------------------------------------------------------------

 
